Citation Nr: 1818781	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2017, and a transcript of the hearing is associated with his claims folder.  


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed.Cir.2013). Organic disease of the nervous system, including sensorineural hearing loss, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303 (b).

Satisfactory attempts have been made to assemble all relevant evidence, and it has not been claimed otherwise.  See Gobber v. Derwinski, 2 Vet. App. 470 (1996) (VA's duty to assist is not a license for a fishing expedition.)  The Veteran testified in February 2017 that a job physical in about 1972 showed hearing loss, but this would have been several years post-service and there is no indication this very old record is still available.  To the contrary, the Veteran has been encouraged to submit all available relevant evidence.  It is not in the record, and there is no indication that it is still available.  

All evidence of record has been considered carefully, including a December 2000 private audiometry report indicating progressively severe hearing loss over the past several years with a history of post-service noise exposure in a noisy furniture factory.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently demonstrated bilateral sensorineural hearing loss disability, as the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.  Service treatment records are silent for reference to permanent hearing loss disability (except for at the time of the service entrance examination, in the right ear at 4000 Hertz) and chronic hearing loss disability is not shown until years post-service.  A VA examiner in January 2018 concluded that it is less likely than not that the current hearing loss disability of either ear is related to hazardous noise exposure in service.  The reasons for the negative nexus opinions were that the Veteran had a normal audiogram on service discharge examination in May 1968 and that there was not a permanent positive threshold shift in service.  There was also a significant period of time since service discharge, and the Veteran also had hazardous noise exposure post-service.  

Likewise, there had been another VA examination in April 2013, with a similarly negative nexus opinion.  The examiner at that time noted that the Veteran denied having or having had hearing loss on service discharge examination, that his hearing tested normal on service entrance examination except for at 4000 Hertz on the right, and that it was normal in both ears on service discharge examination, with no significant degradation beyond normal variability.  While the Veteran had been an Indirect Fire Infantryman in the Army from 1966 to 1968, indicating a high probability of exposure to hazardous noise, a National Academy of Sciences study on hearing loss and service noise exposure has essentially indicated that there is no reasonable basis for a finding of delayed onset hearing loss related to service noise exposure when there is normal hearing at service discharge, and the evidence shows that there had been no audiometric threshold shift in service.  

The testimony provided during the Veteran's hearing, including from his spouse, to the effect that she had been married to him for about 30 years, and that she did not notice his hearing loss at first; as well as the March 2012 audiology consult, wherein the Veteran reported hearing loss for several years, does not indicate continuity of symptomatology since service.  The Veteran's April 2012 report that his hearing loss began in 1967 is not supported, but instead is contradicted by the service discharge examination report as well as, it seems, by the statement he made in March 2012.  The Veteran opined in July 2014 that loud noise in service had caused him to lose his hearing.  However, as a layperson, he is not competent to render this medical opinion, which concerns complex medical matters.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board is regrettably unable to grant the benefits sought on appeal, it would like to thank the Veteran for his 2 years of honorable service during the Vietnam Era.  Thank you once again for your service.  


ORDER

Service connection for bilateral hearing loss disability is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


